Citation Nr: 1042960	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-42 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (back disorder), to include as 
secondary to a service-connected left hip fracture.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee (knee disorder), to include as 
secondary to a service-connected left hip fracture.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee (knee disorder), to include as secondary 
to a service-connected left hip fracture.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1984.  

This appeal originates from a rating decision of the VARO in 
Jackson, Mississippi, denying service connection for low back and 
knee disorders.  This appeal was most recently before the Board 
of Veterans' Appeals (Board) in January 2009, at which time it 
was remanded to VARO in Montgomery, Alabama, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The purpose 
of that remand was to facilitate the conduct of additional 
procedural and evidentiary development, including compliance with 
the VA's duties to notify and assist the Veteran.  Following the 
AMC's attempts to complete the requested actions, the case has 
since been returned to the Board for additional consideration.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Included in the Board's January 2009 was a request for 
solicitation of medical opinions from a VA examiner with respect 
to the relationship of claimed back and knee disorders to 
military service and service-connected disablement of the left 
hip.  On remand, the Veteran was afforded a VA medical 
examination in April 2009 and at that time the VA examiner 
furnished an opinion contraindicating any nexus between the 
claimed disorders and military service.  The same examiner by a 
June 2010 addendum to his April 2009 examination report offered 
an opinion that the claimed back and knee disabilities were not 
due to or secondary to a service-connected left hip disorder, 
noting the absence of any leg length discrepancy and no knowledge 
on his part that any knee disorder could result from hip 
disablement.  

Review of the VA examination report compiled in April 2009 in no 
way references the presence or absence of a leg length 
discrepancy, thereby questioning the foundation of the VA 
examiner's June 2010 opinion.  Moreover, the basis of the VA's 
examiner's opinion as to whether left hip disability directly 
caused a low back disorder is called into question by a finding 
recorded by a VA clinician in February 2009 that the left leg was 
one-half inch shorter than the right leg.  See 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2010).  Significant, too, is the fact that the 
question of aggravation was not specifically addressed by the VA 
examiner in 2009 or 2010 in relation to any claimed disorder.  On 
the basis of the foregoing, the April 2009 examination report and 
June 2010 addendum are not adequate for adjudication purposes.  
Additional development is therefore necessary for compliance with 
VA's duty-to-assist obligation.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Regarding the retrieval of VA treatment records on remand, the 
Board in its most recent remand indicated that the Veteran had 
testified at his April 2008 hearing that he had recently 
undergone an electromyelogram (EMG) of his spine and lower 
extremities, the report of which was not then contained in his VA 
claims file.  Remand to permit the AMC to obtain updated 
treatment records, including the specified EMG report, was 
undertaken, and while the case remained in remand status, 
additional VA treatment records were added to the claims folder; 
however, the results of the EMG performed in or about December 
2007 were not included.  A VA neurology E & M consult note dated 
December 17, 2007, which is of record refers to the EMG report as 
an "attached scanned document" but it was not printed out and 
added to the claims folder.  Therefore, further efforts to obtain 
the EMG results are needed.  

Because this action ordered in the Board's 2009 Remand was not 
completed, this matter must be remanded, once again, for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Substantial compliance with the Board's 
remand instructions is not a discretionary matter. 

Accordingly, this case is REMANDED for the following actions:

1.	Obtain for inclusion in the claims 
folder:
 
a.	the written report/results of the 
EMG study of the spine and lower 
extremities performed in 
Birmingham, Alabama on or about 
December 17, 2007; and

b.	Any relevant VA treatment records 
developed since December 2007 from 
the Birmingham VAMC and since 
February 2009 from the Central 
Alabama VA health care facilities.  

2.  Thereafter, afford the Veteran a VA 
medical examination so that the nature and 
etiology of his claimed low back and knee 
disorders may be ascertained.  The claims 
folders should be furnished to the 
examiner for use in the study of this 
case.

The examiner is requested to furnish a 
medical opinion as to the following:

a.  Is it at least as likely as not 
that any currently existing disorder 
of the Veteran's knees or low back 
originated in service or is otherwise 
attributable to his military service, 
and if arthritis of either knee or 
low back is among the current 
diagnoses, was arthritis of either 
knee or low back manifested within 
the one-year period following service 
discharge, and, if so, how and to 
what degree?

b.  Is it at least as likely as not 
that any currently existing disorder 
of either knee or low back was 
directly caused or aggravated by the 
Veteran's service-connected left hip 
fracture?  Whether any leg length 
discrepancy is present should be 
fully ascertained, and to that 
extent, the examiner's attention is 
directed toward the finding of a VA 
clinician in February 2009 that the 
left leg was one-half inch shorter 
than the right leg.  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against such a finding.

The examiner is further advised, as 
applicable, that aggravation for legal 
purposes is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain the reasons 
why.  

3.  Lastly, readjudicate the issue on 
appeal on the basis of all the evidence of 
record and all governing law and 
regulations.  If any benefit sought on 
appeal is not granted, the Veteran should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


